Citation Nr: 1451328	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.  

In September 2011, the Board remanded this matter back to the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's current right knee disability, diagnosed as patellofemoral syndrome, has not been shown to be related to his military service or any incident therein.

2.  The Veteran's current left knee disability, diagnosed as patellofermoral syndrome, has not been shown to be related to his military service or any incident therein.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  

The RO's October 2007 and July 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2011, the Veteran was afforded a VA examination of the lower leg and knee.  The VA examiner reviewed the Veteran's claims file, discussed with the Veteran his history of bilateral knee problems, examined the Veteran, and provided medical opinions, along with supporting rationale, addressing whether the Veteran's current knee disabilities resulted from his military service.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the Board's September 2011 remand, the RO was directed to obtain the Veteran's updated VA treatment records and arrange for him to be scheduled for an examination to address the etiology of any current knee disabilities found.  These directives have now been met. See Stegall v. West, 11 Vet. App. 268 (1998). Specifically, the RO obtained the Veteran's updated treatment records and afforded him the above-referenced November 2011 VA examination of the lower leg and knee.
  
Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or a nexus, between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


III. Factual Background and Analysis

The Veteran served on active duty in the Army from May 1968 to March 1970.  A June 1968 treatment report noted the Veteran's complaints of pain in the knees.  
X-ray examination of both knees, performed in June 1968, was negative. The report indicated that the Veteran had been using ace wraps and heating pads to treat this condition.  No follow up treatment was indicated.  The Veteran's separation examination, conducted in January 1970, noted that his lower extremities were normal.  On a medical history report, completed pursuant to his separation examination, the Veteran denied having any history of a trick or locked knee.  

In November 2007, the Veteran filed his initial claim seeking service connection for a left knee disability.  

In December 2007, the Veteran underwent a VA examination for joints.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's complaints of bilateral knee pain, which he claimed began during his military service.  X-ray examination of the left knee was negative.  Following a physical examination, the report concluded with a diagnosis of no pathology found to render a diagnosis for either knee, normal examination.  

A January 2008 treatment report noted the Veteran's history of left knee pain and instability for years.  

In March 2008, the Veteran filed his original claim seeking service connection for a right knee disability.

At his September 2011 video conference hearing, the Veteran testified that he began to first experience problems with his knees during basic training.  He indicated that he was given pain medication to treat this condition.  He also reported that he has continued to have increasing problems with his knees ever since his discharge from the service.

In November 2011, the Veteran underwent a VA examination of the lower legs and knees.  The examination report noted the Veteran's history of knee pain beginning while he was in basic training and included a summary of the Veteran's inservice and post service knee treatment records.  Physical examination of the knees revealed mild crepitus, bilaterally.  Range of motion in both knees was less than normal, and there was mild crepitus in the knees, bilaterally.  X-ray examination of both knees revealed impressions of normal right and left knees.  The report listed a diagnosis of patellofemoral syndrome.  The VA examiner then opined that it was less likely as not that the Veteran's current knee disabilities were a continuation of knee pain noted during his military service.  In support of this opinion, the VA examiner cited the lack of any treatment shown after June 1968, and the absence of any complaints or diagnoses of knee problems during the Veteran's separation examination.  

The Board finds that the evidence of record establishes the existence of current bilateral knee disabilities and evidence of an in-service bilateral knee injury.  Under these circumstances, the Board will turn to the issue of whether a current knee disability resulted from the bilateral knee injury he sustained while in-service.

After reviewing all of the evidence in the claims file, the VA examiner in November 2011 opined that the Veteran's current right and left knee disabilities, diagnosed as patellofemoral syndrome, were "less likely as not" related to the Veteran's military service.  The Board finds this opinion, based upon a review of the record, examination of the Veteran, and including a supporting rational, to be the most probative evidence in this case as to whether the Veteran currently has a knee disability related to his military service.

For his part, the Veteran attributes his current bilateral knee disabilities to his inservice knee problems.  While the Veteran's inservice treatment for knee pain is not disputed, the Veteran as a layperson has not been shown to be capable of making the complex medical conclusions at issue herein.  Although treated inservice for bilateral knee pain, subsequent service treatment records are silent as to any follow up treatment.  Moreover, his separation examination, performed in January 1970, listed his lower extremities as normal, and post service treatment records are completely silent as to any complaints of or treatment for a knee disability for over 35 years.  Under these circumstances, the Veteran's statements regarding causation are not competent in this case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As there is no competent evidence linking the Veteran's current right or left knee disabilities to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


